DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 and 17-19, in the reply filed on 3/4/2021 is acknowledged.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Please change the section heading at page 7 to “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).”

    PNG
    media_image1.png
    127
    340
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 1, line 3 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a glycaemic load as being low while another could interpret the same glycaemic load as not being low.
The term "low" in claim 2, line 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a glycemic index as being low while another could interpret the same glycemic index as not being low.
The term "low" in claim 3, line 3 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a glycemic index as being low while another could interpret the same glycemic index as not being low.
The phrase “Resistant starches” in Claim 4, line 3 is vague and indefinite as it is unclear what is the difference between “Resistant starches” and non-resistant starches.  It is unclear whether “Resistant starches” are limited to polysaccharides or does it nclude other materials.
Claim 4 contains the terms “Resistant starches, Sucrose, Lactose, Isomaltulose, Galactose and Fructose” written with upper case letters signifying trademark/trade name usage.  Where a trademark Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carbohydrate-based ingredients and, accordingly, the identification/description is indefinite.  Please write the terms with lower case letters.
Claim 19 recites the limitation "the principal feeding source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (US 2007/0099869).
The “complimentary” language in Claim 1, line 3 does not appear to impart any structure to the produced composition.  There is no apparent difference between a composition that is “complimentary” and not “complimentary”.
Regarding Claim 1, Oku (‘869) teaches a method administering a complementary nutritional composition characterized by a low glycaemic load to an individual (See Abs. and paras. 3 and 87 wherein mineral water has a low/no glycaemic load.), however, fails to expressly disclose the treatment, prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life.
The language in the claims is broad without specificity.
Oku (‘869) teaches magnesium and calcium are known to be minerals which involve many enzymatic reactions in human bodies, and are required in larger amounts (See para. 3.).  Lack of magnesium and calcium causes bone-thinning osteoporosis and osteomalacia because these metal elements are to be present in relatively large amounts in the bone of living bodies (See para. 3.).  A deficiency of magnesium was recognized as a cause of diseases such as diabetes and hypertension (See para. 3.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that mineral water as taught by Oku (‘869) would provide the claimed “reducing the risk” or treatment of a child or other people when consumed.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 2, Oku (‘869) teaches wherein the composition is characterized by a low glycemic index and/or comprises an ingredient characterized by a low glycemic index (See Abs. and paras. 3 and 87 wherein mineral water has a low/no (glycemic index)/(glycaemic load).).
Claims 1-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 2011/0244055).
The “complimentary” language in Claim 1, line 3 does not appear to impart any structure to the produced composition.  There is no apparent difference between a composition that is “complimentary” and not “complimentary”.
Regarding Claim 1, Forbes (‘055) teaches a method administering a complementary nutritional composition characterized by a low glycaemic load to an individual (See Abs. and paras. 53, 60-63, 68 and 81 wherein the mineral water by itself has a low/no glycaemic load or when sucrose, fructose or lactose are added to the composition having low glycaemic load for an individual.), however, fails to expressly disclose the treatment, prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life.
The language in the claims is broad without specificity.
It would have been obvious to a person having ordinary skill in the art at the time of filing that mineral water by itself or an alternative composition with sucrose, fructose or lactose produced as taught by Forbes (‘055) would provide the claimed “reducing the risk” or treatment of a child when consumed.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 2, Forbes (‘055) teaches wherein the composition is characterized by a low glycemic index and/or comprises an ingredient characterized by a low glycemic index (See Abs. and paras. 53, 60-63, 68 and 81 wherein the mineral water by itself has a low/no glycaemic load or when sucrose, fructose or lactose are added the composition has low glycaemic load for an individual.  Sucrose, fructose and lcatose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.).
Regarding Claim 3, Forbes (‘055) teaches wherein the composition comprises at least one carbohydrate-based ingredient with low glycemic index (See Abs. and paras. 53, 60-63, 68 and 81 wherein the mineral water by itself has a low/ no (glycemic index)/(glycaemic load).) or when sucrose, fructose or lactose are added the composition has low/no (glycemic index)/(glycaemic load) for an individual.  Sucrose, fructose and lactose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.)
Regarding Claim 4, Forbes (‘055) teaches wherein the carbohydrate-based ingredient with low glycemic index is sucrose, fructose or lactose (See Abs. and paras. 53, 60-63, 68 and 81 wherein the mineral water by itself has a low/no (glycemic index)/(glycaemic load) or when sucrose, fructose or lactose are added the composition has low/no (glycemic index)/(glycaemic load) for an individual.  Sucrose, fructose and lactose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.).
Regarding Claim 18, Forbes (‘055) teaches the method discussed above, however, fails to expressly disclose wherein the composition is administered to an infant or young child who is at risk of developing a metabolic syndrome disorder.
It would have been obvious to a person having ordinary skill in the art at the time of filing that infants/children could clearly drink mineral water or tap water that includes minerals as taught by Forbes (‘055) where younger people would have been at risk of developing a metabolic syndrome disorder if the people are subject to poor diet and unhealthy living conditions.

Claims 1-4, 6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanvrier et al. (WO 2015/067761).
The “complimentary” language in Claim 1, line 3 does not appear to impart any structure to the produced composition.  There is no apparent difference between a composition that is “complimentary” and not “complimentary”.
Regarding Claim 1, Chanvrier (‘761) teaches a method administering a complementary nutritional composition characterized by a low glycaemic load to an individual (See Abs., p. 2, l. 6+ and p. 4, l. 15+ and FIGs 1A-1B, including infant cereal product.), 

    PNG
    media_image2.png
    520
    645
    media_image2.png
    Greyscale

however, fails to expressly disclose the treatment, prevention and/or reducing the risk of a metabolic syndrome disorder appearing later in life.
The language in the claims is broad without specificity.
It would have been obvious to a person having ordinary skill in the art at the time of filing that this relatively low sugar, high fiber/protein composition produced would provide the claimed “reducing the risk” or treatment of a child when consumed.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 2, Chanvrier (‘761) teaches wherein the composition is characterized by a low glycemic index and/or comprises an ingredient characterized by a low glycemic index (See p. 4, l. 15+, sucrose or fructose.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low/no (glycemic index)/(glycaemic load).).
Regarding Claim 3, Chanvrier (‘761) teaches wherein the composition comprises at least one carbohydrate-based ingredient with low glycemic index (See Abs., p. 2, l. 6+ and p. 4, l. 15+, sucrose or fructose.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.).
Regarding Claim 4, Chanvrier (‘761) teaches wherein the carbohydrate-based ingredient with low glycemic index is sucrose or fructose (See p. 4, l. 24+.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.).
Regarding Claim 6, Chanvrier (‘761) teaches wherein the composition comprises an amount of added sugars with low glycemic index which ranges from 1 to 20% w/w (See p. 4, l. 24+, 0-50%.  Sucrose and fructose are the same carbohydrate-based ingredients that Applicant states and claims characterized as having a low glycemic index.).
Regarding Claim 8, Chanvrier (‘761) teaches the method discussed above and wherein the composition comprises milk-based ingredient (See Claim 8.), however, fails to expressly teach wherein the milk-based ingredient is in an amount ranging 1 to 25% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of milk-based ingredient over another.
It would have been obvious to a person having ordinary skill in the art at the time filing to incorporate an effective amount of milk so the composition can be used as intended.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 9, Chanvrier (‘761) teaches the method discussed above including legumes (See p. 4, l. 20+, beans, peas.), however, fails to expressly teach wherein the composition comprises legumes in an amount ranging from 8 to 30% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of legumes over another.
It would have been obvious to a person having ordinary skill in the art at the time filing to incorporate an effective amount of legumes/peas so the composition can be used as intended.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 10, Chanvrier (‘761) teaches the method including fruits (See p. 4, l. 27, fruit powder.), however, fails to expressly teach wherein the composition comprises fruits in an amount ranging from 1 to 15% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of fruits over another.
It would have been obvious to a person having ordinary skill in the art at the time filing to incorporate an effective amount of fruits so the composition can be used as intended.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a nutritional healthy food for a child.
Regarding Claim 11, Chanvrier (‘761) teaches wherein the composition comprises cereal flour in an amount ranging from 20 to 90% w/w (See p. 4, ll. 21-22, 50-90%.).
Regarding Claim 17, Chanvrier (‘761) teaches the food being usable for infants (See p. 2, l. 19+.), however, fails to expressly disclose wherein the individual is an infant or young child of an age comprised between 4 months and 5 years.
It would have been obvious to a person having ordinary skill in the art at the time of filing that infants as discussed by Chanvrier (‘761) would fall in the 4+ month age range as this is well known.
Regarding Claim 18, Chanvrier (‘761) teaches the food being usable for infants (See p. 2, l. 19+.)
It would have been obvious to a person having ordinary skill in the art at the time of filing that infants as discussed by Chanvrier (‘761) would fall in the 4+ month age range as this is well known and infants as nearly all younger people would have been at risk of developing a metabolic syndrome disorder if the people are subject to poor diet and unhealthy living conditions or other genetic/environmental factors.
Regarding Claim 19, Chanvrier (‘761) teaches the food being usable for infants (See p. 2, l. 19+.), however, fails to expressly disclose wherein the composition represents the principal feeding source for the subject.
It would have been obvious to a person having ordinary skill in the art at the time of filing that infants are limited by the food they can eat as they do not have developed teeth and digestive systems, thus, it would have been obvious that the composition represents the principal feeding source for the subject as the food is digestible with a broad effective nutritional profile.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanvrier et al. (WO 2015/067761) in view of Roger et al. (WO 2012/076057).
Regarding Claim 5, Chanvrier (‘761) teaches the method discussed above, however, fails to expressly teach wherein the composition has a fat content ranging from 8 to 20% w/w.
Roger (‘057) teaches a nutritional food consumable by infants, similar to that taught by Chanvrier (‘761), that can be combined with milk (See p. 18, l. 15+ and Claim 14.), including a fat content up to 10% (See p. 18, l. 5+.) wherein the amount of fat may vary depending on the type of product (See p. 18, l. 5+.)
Regarding Claim 7, Chanvrier (‘761) teaches the method discussed above, however, fails to expressly teach wherein the composition comprises added fibers in an amount ranging from 1 to 8% w/w.
It is noted the lower limit is a minimal amount.  It would have been obvious that Chanvrier’s (‘761) composition would likely fall within the very broad claimed range as only a minimal amount is required.  Furthermore, Roger (‘057) teaches dietary fibers up to 10% (See p. 16, l. 10+.) that falls within the very broad claimed range.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a food that is suitable for a consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
March 5, 2021